ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 3, 1981 (396 So.2d 241) affirming in part and reversing in part the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 406 So.2d 1115, by its opinion and judgment filed November 25, 1981 and mandate now lodged in this court, disapproved in part and approved in part.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on April 24,1981 is withdrawn, the judgment of this court filed in this cause on April 3,1981, except as is affirmed by the judgment of the Supreme Court dated November 25, 1981, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court for proceedings consistent with the Supreme Court’s opinion. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).